MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                       Jan 25 2017, 9:17 am

court except for the purpose of establishing                        CLERK
the defense of res judicata, collateral                         Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Eric Hollis,                                             January 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1607-CR-1550
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow-
Appellee-Plaintiff.                                      Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1508-F6-29206



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1607-CR-1550| January 25, 2017   Page 1 of 4
                                Case Summary and Issue
[1]   Eric Hollis pleaded guilty to battery as a Class A misdemeanor and the trial

      court ordered Hollis to pay $476 in restitution. Hollis now appeals, raising the

      sole issue of whether the trial court abused its discretion in ordering $476 in

      restitution. Concluding the trial court did not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   On July 27, 2015, Hollis intentionally or knowingly pushed Angella McIntosh,

      causing injury. McIntosh sought treatment at Eskenazi Hospital in

      Indianapolis where she underwent X-Rays and a CT scan. Hollis later pleaded

      guilty to battery as a Class A misdemeanor, and as part of the plea agreement,

      he agreed to reimburse McIntosh for her medical bills. The trial court accepted

      the plea, sentenced Hollis to one year in the Indiana Department of Correction

      with 361 days suspended to probation, and ordered restitution as a condition of

      probation. At a restitution hearing, McIntosh testified she sought treatment at

      Eskenazi Hospital for the injuries caused by Hollis, and as a result of the

      treatment, she received medical bills from the hospital totaling approximately

      $476, which she has not yet paid. Hollis did not cross-examine McIntosh. The

      State also admitted notices from a collection agency showing McIntosh owed

      $216.00 to the Indiana University Radiology Association and $260.00 to the IU

      Health Indiana Clinic. At the conclusion of the hearing, the trial court ordered

      Hollis to pay McIntosh $476 in restitution. This appeal ensued.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-CR-1550| January 25, 2017   Page 2 of 4
                                 Discussion and Decision
[3]   Hollis argues the trial court abused its discretion in ordering restitution.

      Specifically, he argues the State failed to present sufficient evidence to prove

      McIntosh incurred $476 in medical bills and therefore the trial court’s order

      amounted to mere speculation or conjecture. We disagree.


[4]   Indiana Code section 35-50-5-3(a)(2) states a trial court may order a defendant

      to make restitution to the victim of the crime and shall base its restitution order,

      in part, upon consideration of medical and hospital costs incurred by the victim

      as a result of the crime. “The amount of actual loss is a factual matter that can

      be determined only upon the presentation of evidence.” Bennett v. State, 862

      N.E.2d 1281, 1286-87 (Ind. Ct. App. 2007). “Evidence supporting a restitution

      order is sufficient if it affords a reasonable basis for estimating loss and does not

      subject the trier of fact to mere speculation or conjecture.” J.H. v. State, 950

      N.E.2d 731, 734 (Ind. Ct. App. 2011) (citation and internal quotation marks

      omitted) (describing Indiana Code section 35-50-5-3). We review an order of

      restitution for an abuse of discretion. Bennett, 862 N.E.2d at 1286. A trial court

      abuses its discretion if its decision is clearly against the logic and effects of the

      facts and circumstances before it. Id.


[5]   Here, the State admitted collection notices sent to McIntosh totaling $476 and

      we acknowledge these notices, when taken alone, may not be sufficient to

      support a restitution order. However, McIntosh testified she sought treatment

      from Eskenazi Hospital as a result of her injuries and underwent X-Rays and a


      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-CR-1550| January 25, 2017   Page 3 of 4
      CT scan. She further testified she received medical bills for those services

      totaling approximately $476, which she has not yet paid. Hollis could have

      cross-examined McIntosh as to whether she had previously visited Eskenazi

      Hospital or any IU Health Hospital, and if so, whether those visits could have

      given rise to the collection notices she received, but he chose not to.

      McIntosh’s testimony, coupled with the collection notices admitted into

      evidence, afforded the trial court a reasonable basis for estimating McIntosh’s

      loss and we therefore conclude the trial court did not abuse its discretion in

      ordering Hollis to pay $476 in restitution.



                                              Conclusion
[6]   The trial court did not abuse its discretion in ordering Hollis to pay $476 in

      restitution. Accordingly, we affirm.


[7]   Affirmed.


      Kirsch, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-CR-1550| January 25, 2017   Page 4 of 4